DETAILED ACTION
Claims 1 – 15 are currently pending.
Claims 1, 8 and 15 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 – 8 of applicant’s response, filed 3/7/2022, with respect to the rejection of claims have been fully considered and in light of the amendments to the claims are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fail to teach the claimed limitations of a docking apparatus comprising a Universal Serial Bus (USB) hub including a USB port couplable to a computing device to communicate in USB Alternate Mode, the USB hub is to receive a first USB protocol-based message from the computing device, through the USB port communicating in USB Alternate Mode, the first USB protocol-based message comprising a first device operating parameter; and an embedded controller coupled to the USB hub by a USB interface, the embedded controller to: receive the first USB protocol-based message from the USB hub; and execute a first action in the docking apparatus based on the first device operating parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY K HUSON/Primary Examiner, Art Unit 2181